Title: To Thomas Jefferson from Albert Gallatin, 9 November 1801
From: Gallatin, Albert
To: Jefferson, Thomas


Dear Sir
Nover. 9th 1801
Enclosed you will find the letters received by last mail. (one excepted from Survr. gen. on which I have not yet formed an opinion) I would suggest the propriety of my not sending those which require certain previous enquiries, such as those of Th. Worthington, E. Boudinot, J. Ingersol, until after the enquiries have been made and an opinion formed, when the whole subject may be laid before you. I also enclose two drafts of letters, one on Mr Pichon’s application & the other in relation to an apparently delinquent collector.
I send along with this a bundle of what we call “public letters” also received by this mail. The greater part of these are endorsed so as to be distinguishable & are opened by the principal clerk. They consist principally of the weekly Statement &c. of collectors, never require any answer except when at the end of a quarter the result does not agree with the quarterly accounts, or they exhibit too much money in hands of a collector. I never look at them. but they are entered in a book, which has been prepared under my direction, by one of the clerks so as to exhibit weekly a general view of all the transactions. From that book a weekly sheet is made out exhibiting the balance in hands of collectors &c. subject to drafts of the Treasury and that general view enables to draw upon them, to call on them, when necessary, for more regular returns, & sometimes to institute enquiries as in Mr Gerry’s case. I do not suppose you want to see those letters, but have sent them as a sample & will confine myself hereafter to letters on which it is necessary for me to act, unless you shall otherwise direct.
The whole of my correspondence is generally very insipid, consisting of petty details &c.; and, I have as much as possible, abridged it. It will, by no means, convey just ideas of the real business of this Department; this, as well as the object you have generally in view, & which is of primary importance, can, in my opinion, be obtained only by regular meetings. It seems to me that a general conference once a week, to which might be added private conferences of the President with each of the Secretaries respectively once or twice a week, is a necessary measure; but those conferences should be fixed on certain days & hours, otherwise, they will be only occasional, &, as we have already experienced, often omitted.  Feeling, as I do, the necessity of concert, I make no apology for the suggestion.

I have the honor to be With sincere respect & attachment Your most obed. Servt.
Albert Gallatin
